Citation Nr: 1521260	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for scar, status post appendectomy. 

2.  Entitlement to an increased rating for residuals of injury to the right femoral nerve, currently rated as 30 percent disabling.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to May 1956.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2015, the Veteran testified at a video conference before the undersigned Veteran's Law Judge; a transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for residuals of injury to the right femoral nerve and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a March 2015 statement in support of claim and during his Board hearing, the Veteran expressed his desire to withdraw the issue of entitlement to a compensable rating for an appendectomy scar.




CONCLUSION OF LAW

The appeal for a compensable rating for scar, status post appendectomy is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204 .

In a March 2015 statement in support of claim and on the record during his hearing, before a final decision was promulgated by the Board, the Veteran expressed his desire to withdraw his appeal as to the issue of entitlement to a compensable rating for scar, status post appendectomy.  See Board Hearing Transcript at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this matter, and it is dismissed.  


ORDER

The appeal concerning entitlement to a compensable rating for scar, status post appendectomy is dismissed.


REMAND

The Veteran's most recent VA examination of the residuals of injury to the right femoral nerve was performed in April 2010.  Since that time, during his March 2015 hearing, he testified as to symptoms which indicate his disability may have worsened since that time.  Specifically, he asserted that he needed multiple breaks while driving due to excruciating pain and numbness in his leg.  He reported that he was issued a custom leg brace in November 2013; however, since it did not fit properly, he was currently wearing a different leg brace.  He indicated that he used both a brace and a cane for stability to prevent him from falling.  He stated that sometimes he needed help from his son to put on shoes and socks and to clean his right foot, and while taking a shower, he sometimes used a chair or would lean against the wall because he could no longer stand for a long period of time.  He also indicated that that he experienced twitching in the right femoral nerve area at night.  In light of the Veteran's contentions, a contemporaneous examination is necessary to assess the current severity of the disability, including a description as to the effect on his ability to work in relation to his claim for a TDIU.  

Additionally, the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, upon remand, if the evidence reflects that the Veteran is unemployable due to service-connected femoral nerve disability and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

Furthermore, it appears that pertinent treatment records remain outstanding.  During his March 2015 hearing, the Veteran reported that he was issued a custom leg brace in Santa Maria; however, when that leg brace did not work, he was issued another leg brace by Dr. Christianson.  These treatment records have not been associated with the Veteran's claims file and should be secured on remand.

Additionally, the record reflects that the Veteran receives ongoing treatment at the Salt Lake City VA Medical Center, so updated VA records should also be obtained.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any medical treatment records for residuals of injury to the right femoral nerve and furnish appropriate authorization for the release of private medical records, to include records from when the Veteran was issued a leg brace from Dr. Christianson and another provider in Santa Maria (see Board Hearing Transcript at 5) which have not been previously associated with the claims file.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.  

Any negative search response must be noted in the record and communicated to the Veteran. 

2.  Take the necessary steps to obtain any identified records of VA treatment since July 2014, including the Salt Lake City VA Medical Center and any other identified VA facility that have not already been associated with the claims file. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  After the completion of numbers 1 and 2 above, schedule the Veteran for a VA examination to determine the severity of residuals of injury to the right femoral nerve.  All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of each report.  

The examiner is also asked to provide an assessment of the functional impairment associated with the Veteran's residuals of injury to the right femoral nerve, as it relates to his ability to perform activities required in various occupational situations.

A comprehensive clinical history should be obtained.  The examination report should include a discussion of the Veteran's documented medical history and his assertions concerning the severity of his disorder.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.

4.  After completion of instructions 1 through 3 above, if there is evidence that the Veteran's service-connected femoral nerve disability precludes gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for any portion of the appeal period, the AOJ should refer the case to VA's Director of Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. 
§ 4.16(b).

5.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence that has not previously been addressed in the January 2011 statement of the case of record, and readjudicate the issue of entitlement to an increased rating for residuals of injury to the right femoral nerve and a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


